Citation Nr: 0509786	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-32 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the character of the appellant's discharge from her 
June 1986 to June 1989 term of service constitutes a bar to 
Department of Veterans Affairs (VA) benefits (except for 
under Chapter 17 of title 38 United States Code).


REPRESENTATION

Discussed in the introduction to this decision.


WITNESSES AT HEARINGS ON APPEAL

Appellant and M. J.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant had military service from June 1986 to June 
1989 and was discharged under Other Than Honorable 
Conditions.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2002 
administrative decision of the Roanoke, Virginia Regional 
Office (RO) that determined that the appellant's other-than-
honorable discharge from service constituted a bar to the 
payment of VA compensation benefits.

The veteran was afforded a hearing at the RO in March 2004 
and before the undersigned Veterans Law Judge sitting at 
Washington, DC in January 2005.  The transcripts are of 
record.

In May 2004, a private attorney submitted a letter on her 
letterhead, in which she stated that she was the veteran's 
representative.  The Board thereafter recognized the attorney 
as the appellant's representative.  See 38 C.F.R. § 20.603 
(2004).  At the January 2005 hearing, however, the appellant 
stated that the attorney did not represent her with regard to 
matters before VA.  Accordingly, the Board has determined 
that the veteran has revoked any authority to act that the 
private attorney may have had.  See 38 C.F.R. § 20.607 
(2004).


FINDINGS OF FACT

1.  The appellant had military service from June 1986 to June 
1989 and received an other-than-honorable discharge from 
service.

2.  The evidence establishes that the appellant's offenses 
were willful and persistent and prevented the proper 
performance of her duties.

3.  The evidence does demonstrate that the appellant was 
insane at the time of commission of the in-service offenses.


CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable 
conditions and the character of the discharge is a bar to the 
payment of VA compensation benefits. 38 U.S.C.A. §§ 101, 
5103A, 5107, 5303 (West 2002 & Supp. 2004); 38 C.F.R. § 3.12 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), imposes enhanced duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2004).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The Act and 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002 & Supp. 2004); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  The 
August 2003 statement of the case, and the July 2004 
supplemental statement of the case, informed the appellant 
and her representative of the law and regulations governing 
determinations as to character of discharge and eligibility 
for VA benefits.  These documents also discussed how the 
appellant's character of discharge rendered her ineligible 
for benefits, and thereby informed her of the evidence needed 
to substantiate the claim.  

Moreover, the requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  In letters to the appellant dated in 
June 2002 and January 2004, the RO informed her of what 
evidence what information or evidence the appellant was 
responsible for providing, and what evidence VA would try to 
obtain on her behalf.  The June 2002 letter was issued prior 
to the initial adverse decision in June 2002.

Some of the notice was provided after the initial 
adjudication.  In Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
went on to say, however, that its decision was not meant to 
invalidate any existing decision made prior to such notice, 
and that the Board would satisfy the VCAA notice requirements 
by ensuring that the proper notice was ultimately provided, 
or by providing an analysis as to why the claimant was not 
prejudiced by the absence of such notice.  Id, at 120, 122-4.

In any event, the appellant in this case was not prejudiced 
by the delayed notice.  If she submitted additional evidence 
substantiating her claim, she would have received the same 
benefit as if she had submitted the evidence prior to initial 
adjudication 

The Board thus finds that all necessary development has been 
accomplished.  VA has made all required efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
her claim as evidenced by scheduling her for two personal 
hearings on appeal, and securing all applicable service 
records and documentation pertinent to her claim.  The 
appellant has not identified any other sources from which 
additional evidence may be obtained.  Thus, VA has satisfied 
both its duty to notify and assist the appellant.  Further 
assistance would have no reasonable possibility of 
substantiating the claim.  The claim is ready to be 
considered on the merits.

Factual Background

The appellant's DD Form 214 indicates that she served on 
active duty in the United States Navy from June 1986 to July 
1989.  She received a discharge under other-than-honorable 
conditions.  She had no other period of military service

The service medical records reflect that an examination was 
performed in February to determine possible dependency and 
overall physical condition with regard to substance abuse.  
The appellant denied using cocaine and said that she drank 
only one can of beer a week.  It was noted that she had 
tested positive for cocaine in February 1988.  Following 
evaluation, it was reported that there was no evidence of 
psychological or physical dependency at that time.  

Service administrative documents show that in January 1988, 
the veteran acknowledged not being recommended for 
advancement on her enlisted performance evaluation from 
January 1987 to January 1988 due to below average performance 
to include inability to complete duties completely or on 
time, requiring routine supervision, necessity of having to 
be verbally counseled four times concerning financial 
responsibilities resulting in a formal counseling sheet 
regarding indebtedness, having to be verbally counseled 
numerous times concerning unauthorized absences, and two 
formal counseling sheets.  

From February 1988, the record reflects two unauthorized 
absences, and non-judicial punishment for use of cocaine with 
ship restriction and extra duty and forfeiture of two months' 
pay and reduction in rate.  The appellant received formal 
counseling letters in February and September 1988 for 
misconduct due to minor disciplinary infractions and was 
warned that further deficiencies could result in disciplinary 
action and processing for administrative discharge.  

From May to November 1988, numerous periods of unauthorized 
absences were documented for which disciplinary action was 
implemented.  Administrative Remarks dated in December 1988 
show a civil conviction with final charges of drunk in 
public/profanity for which she paid a fine and court costs.  
In a statement dated in December 1988, she stated that the 
police gave the driver a ticket for driving under the 
influence and that she was issued a ticket for being drunk in 
an automobile as a passenger, but that she had had only one 
drink earlier in the evening, and could not have been drunk.  
She stated that she was appealing the charge.  

The appellant sought treatment in June 1989 for complaints of 
depression after being confined to the brig.  She related 
that she could not sleep at night, had bad dreams, and 
recurring thoughts of her experience in the brig.  She was 
"unable to shake them off."  She denied being a danger to 
herself or others, and was reported to adamantly deny 
suicidal ideation. 

Administrative remarks contained in her service department 
personnel records dated in March 1989 reflect a civil 
conviction with final charges of speeding, not wearing a seat 
belt, and driving with a suspended license for which fines, a 
10-day jail suspension and driving privileges suspended for 
10 days were levied.  

In June 1989, the appellant received non-judicial punishment 
of three days bread and water and processing for discharge 
for infractions of unauthorized absence from appointed place 
of duty, unauthorized absence from the unit on two occasions, 
disobeying a commanding officer, disrespect to a petty 
officer, twice disobeying a lawful order and not standing at 
proper lookout.  

In a letter dated in June 1989, she was informed that she was 
being considered for administrative separation from the Navy 
by reason of a pattern of misconduct, misconduct due to a 
commission of a serious offence and misconduct due to drug 
abuse.  The appellant was advised that she had the right to 
consult with counsel, to obtain copies of documents 
supporting the separation, the right to request an 
Administrative Board, the right to representation before the 
Administrative Board by qualified counsel, including 
civilian, and the right to a respond to the notice.  The 
appellant refused to sign the statement and did not provide a 
statement within two days in answer to the recommendation for 
discharge.

The appellant filed a claim for service connection for 
multiple disorders in June 2002.  Received in support of the 
claim were a number of written statements to service 
personnel dated in 1989, correspondence dated in June 2003, 
the substantive appeal received in October 2003, as well as 
other letters of record that addressed numerous misconduct 
violations levied against her in service, and explaining 
mitigating and extenuating circumstances.  

The appellant delineated a long list of in-service incidents 
and grievances against various service personnel and 
commanding officers including personal assault, sexual 
trauma, and physical and emotional abuse by male and female 
superiors and fellow crewmembers, harsh and undue punishment 
for minor infractions, violation of her rights, false 
allegations and charges of drug and alcohol abuse, disobeying 
orders and unauthorized absences, verbal threats against her, 
repeated general harassment, and lack of understanding 
regarding childcare, as well as medical and financial issues.

In an administrative decision dated in June 2002, the RO 
determined that the appellant's discharge from service was 
considered dishonorable for VA purposes and was a bar to VA 
compensation benefits.  It was found, however that she was 
entitlement to health care under Chapter 17, Title 38 
U.S.C.A. for any disabilities determined to be service 
connected.  

A notice of disagreement was received in May 2003.

A decisional document of discharge review performed by the 
Department of the Navy, Naval Discharge Review Board (NDRB) 
was issued following a personal hearing in Washington, DC in 
May 2003.  

Numerous documents were entered into evidence, to include 
extensive service records, the appellant' detailed and 
comprehensive statements and letters in the record, scores of 
reference letters attesting to responsible behavior, good 
character, and a successful transition to civilian life 
including gainful employment, evidence of completion of 
courses leading to an associates degree in applied science, 
numerous certificates denoting successful completion of 
courses in computer training, a letter showing completion of 
a long-term residential drug and alcohol treatment program in 
1994 and a state-issued license to sell insurance.  

Following the hearing and review of the supporting 
documentation, the NDRB determined that it discerned no 
impropriety or inequity in the characterization of the 
applicant's service.  The Board's vote was unanimous that the 
character and the narrative reason for the discharge should 
not change, and that the discharge remained under other than 
honorable conditions/misconduct - commission of a serious 
offense.  The Board found that no error or injustice occurred 
during the applicant's enlistment.  It was noted that while 
she may have felt that her perceived harassment and child 
care issues were contributing factors, they did not mitigate 
her disobedience of the orders and directives that regulate 
good order and discipline in the naval service, and 
demonstrated she was unsuitable for further service.  It was 
found that the evidence was devoid of evidence to support a 
claim of harassment or unfair treatment, and that she was 
responsible and should have been held accountable for her 
actions.  

The Board related that the appellant's service record was 
marred by awards of non-judicial punishment on two separate 
occasions for several offenses including illegal drug use and 
disobeying a commissioned officer, substantiating the 
misconduct.  It was added that there was no law or regulation 
which provided that an unfavorable discharge be upgraded 
solely on the passage of time or good conduct in civilian 
life subsequent to leaving service, although the NDRB was 
authorized to consider outstanding post service factors in 
the re-characterization of a discharge to the extent that 
such matters provided a basis for a more thorough 
understanding of the applicant's performance and conduct 
during the period of service under review.  

The Board concluded that although it had noted the positive 
steps the appellant had made since leaving service, it did 
not view that as sufficient to mitigate her misconduct while 
on active duty.  Relief was denied.

In her testimony before the decision review officer at the RO 
in March 2004, and at the Board in January 2005, she 
elaborated upon her statements regarding her service.  She 
related that during service she faced medical and childcare 
issues, sexual and physical assault, false accusations of 
drug use, harassment, and cruel and harsh punishment.  

She essentially contended that she was the victim of 
superiors who either failed to make reasonable accommodations 
to her needs as a single mother, or who sought to persecute 
her for reasons unrelated to her performance.  On the latter 
occasion, she presented a witness who was reportedly the 
driver when the appellant was arrested for being drunk in 
public, and corroborated her account of the problems she 
experienced in service, to include being falsely accused of 
drunkenness and using drugs.

The appellant contended, essentially, that the character of 
her discharge from the military should not constitute a bar 
to VA benefits.  In the letter dated in July 2002, and in her 
hearing testimony, she stated that characterizing her service 
as less than honorable did not apply in her case for reasons 
that included command authority abuse when she was discharged 
after reporting that she had been sexually assaulted and 
harassed, and requested a closed Captain's mast in May 1989.  

She related that she was ordered to the brig in June 1989 for 
three days without the benefit of legal counsel with water 
only, and was unable to sanitize herself or allowed to sleep.  
She asserts that the infractions she committed were only 
minor, and that the punishment that was too severe and harsh 
compared with current day standards.  She also avers that she 
was unable to work at her rate, and that her request for a 
hardship discharge and/or compassionate reassignment due to 
pressing childcare problems was disregarded.  The appellant 
maintains that she has been a good citizen since her 
discharge from active duty, had sought help dealing with her 
issues from service and had become a productive member of 
society, for which her service should be upgraded.

A copy of provisions of the Uniform Code of Military Justice 
was received and associated with the claims folder.  
Extensive clinical authority relating to sexual trauma in 
women veterans was also submitted for review.

Legal Analysis

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the claimant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable. 38 U.S.C.A.§§ 101(2), 101(18); 38 C.F.R. 
§ 3.12(a).  Regulations further provide that a discharge or 
release for certain offenses is considered to have been 
issued under dishonorable conditions. 38 C.F.R. § 3.12(d).

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4).  A discharge under 
dishonorable conditions will not constitute a bar to benefits 
if the individual was insane at the time of the offense 
causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).

In this instance, the Board finds that the appellant's 
service administrative records are replete with evidence 
demonstrating a willful and persistent course of behavior 
that can only be labeled as misconduct.  Documentation 
indicates that beginning in 1987, she was verbally counseled 
extensively and also received a number of formal counseling 
sheets for continuing instances of sub par performance, and 
for disciplinary infractions that included lack of financial 
responsibility, and numerous instances of unauthorized 
absence.  

The record reflects that in September 1988, she was advised 
that further deficiencies could result in disciplinary action 
and processing for administrative discharge, but that she 
continued a pattern of improper behavior.  She received at 
least two non-judicial punishments for military violations 
that included using cocaine, disobeying a commanding officer, 
disobeying a lawful order and unauthorized absences.  

The United States Court of Appeals for Veterans Claims 
(Court) has specifically held that unauthorized absence is 
the type of offense that would interfere with and preclude 
the performance of an appellant's military duties and, thus, 
could not constitute a minor offense.  See Cropper v. Brown, 
6 Vet. App. 450, 452-453 (1995).  There is no documentation 
to the contrary that the veteran did not use illegal drugs in 
service, and the commission of such cannot be viewed as a 
minor offense. Cropper.  

It was noted that she received at least two civil 
convictions; for public intoxication on one occasion, and 
speeding and driving with a suspended license on another.  
The Board thus finds that the appellant's actions cannot 
reasonably be described as either isolated or infrequent.  As 
such, it is found that the appellant does not fall within the 
exception for a "discharge because of a minor offense" as 
provided by 38 C.F.R. § 3.12(d)(4).  Consequently, her 
discharge must be considered as having been under 
dishonorable conditions.  Accordingly, law precludes payment 
of VA compensation benefits. 38 C.F.R. § 3.12(a). 

The appellant has provided extensive correspondence and 
statements in the record of mitigating circumstances for her 
behavior.  She has presented testimony attesting to a pattern 
of physical, sexual and general harassment in service, as 
well as extenuating circumstances due to serious personal and 
medical problems while in the military.  

The appellant's explanations are unavailing.  To accept her 
explanations, the Board would have to accept that virtually 
every authority figure she encountered in service was unfair, 
unreasonable, and bent on persecuting her for no reason.  

The veteran's witness supported some of her explanations with 
regard to her conduct, but the witness did not have personal 
knowledge of most of the events that occurred during service.  

The evidence shows that the veteran's misconduct was 
continuous and over an extended period of time.  Moreover, 
the appellant has failed to submit any evidence that would 
show that the record was in error or that the finding as to 
the nature of her discharge was unjust.  

The Board thus concludes that the evidence clearly shows a 
pattern of behavior that constituted willful and persistent 
misconduct at the time that she committed that acts that lead 
to her discharge.  Such misconduct precludes a finding that 
she had honest, faithful and meritorious service that VA 
benefits are intended to reward.  In particular, the Board 
believes that the record clearly shows that the appellant's 
disciplinary infractions were the type of offenses that 
precluded the appellant from performing her military duties.  
The Board further notes that the appellant petitioned the 
NDRB, which unanimously denied the relief sought on similar 
findings and conclusions.

The Board observes that the appellant has not specifically 
asserted that she was insane at the time of the commission of 
the in-service offenses.  As noted previously, the applicable 
regulation provides an exception to the bar to benefits only 
if the individual was insane at the time of the offense 
caused the discharge. 38 U.S.C.A. § 5303; 38 C.F.R. 
§ 3.12(b).  

While service medical records indicate that she was treated 
for complaints of depression shortly before discharge from 
service, and successfully completed a drug treatment program 
after service, the record does not reflect that she met the 
definition of insanity under 38 C.F.R. § 3.354(a) (2004) 
during service, particularly during the time frame that she 
committed the offenses that led to her other-than-honorable 
discharge.   Therefore, there is no credible evidence in 
service or post service that the veteran suffered from 
insanity due to a disease, or that she did not know or 
understand the nature or consequences of her acts or that 
what she was doing was wrong. Zang v. Brown, 8 Vet. App. 246, 
254 (1995); VAOPGCPREC 20-97.  

Under these circumstances, the Board must find that the 
character of the appellant's discharge was under less than 
honorable conditions based on the evidence of record.  As a 
result, she is not eligible for VA compensation benefits as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001).

The Board has also considered the doctrine of giving the 
benefit of the doubt to the appellant under Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2004); 38 C.F.R. § 3.102 
(2004), but does not find the evidence is of such approximate 
balance as to warrant its application.  Rather, the Board 
finds that the preponderance of the evidence is against the 
claim.


ORDER

The character of the appellant's discharge from service 
constitutes a bar to the payment of VA compensation benefits; 
the appeal is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


